DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant is reminded that in order for a patent issuing on the instant application to obtain priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) or (b), based on priority papers filed in a parent or related Application No. 15/774,954 (to which the present application claims the benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) or is a reissue application of a patent issued on the related application), a claim for such foreign priority must be timely made in this application. To satisfy the requirement of 37 CFR 1.55 for a certified copy of the foreign application, applicant may simply identify the parent nonprovisional application or patent for which reissue is sought containing the certified copy.

Information Disclosure Statement
The information disclosure statement (IDS) submitted December 30, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on December 30, 2019.  These drawings are acceptable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,524,296. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Regarding claim 1, claim 1 of the U.S. Patent No. 10,524,296 recites a User Equipment (UE) comprising (col. 53, line 53): 
transmission and/or reception circuitry configured to perform a procedure which is initiated by the UE (col. 53, lines 54-55); and 
a controller (col. 53, lines 56), 
wherein in the procedure, the transmission and/or reception circuitry is further configured to (col. 53, lines 57-59): 

receive an ACCEPT message from the control device (col. 54, lines 1-2), 
the UE indicates that, based on the transmission of the REQUEST message, the UE supports to perform a first processing, and the UE requests to use the first processing (col. 54, lines 5-8), 
the ACCEPT message includes network capability information indicating that performing for the first processing is supported (col. 54, lines 9-11), 
the controller is configured to interpret that performing for the first processing is accepted, based on the reception of the network capability information (col. 54, lines 12-14), 
the controller is capable of performing the first processing, after completion of the procedure (col 54, lines 15-16), 
the first processing is a processing that the UE transmits and/or receives user data via the control device by using a communication path for transmitting and/or receiving a control message (col. 54, lines 17-20), and 
the transmission and/or reception circuitry is further configured to perform the first processing without establishing a radio bearer for transferring user data (col. 54, lines 21-23). 

Regarding claim 2, claim 2 of the U.S. Patent No. 10,524,296 recites wherein the transmission and/or reception circuitry is further configured to perform the first processing in an idle state (col. 54, lines 25-26).

Claims 3 and 4 recite a different statutory class, and include similar features to those of recited within claims 1 and 2.  Therefore, the Examiner rejects these claims at least for the same reasons discussed above.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haneji et al. (hereinafter “Haneji”, US 2016/0081022) in view of Kim et al. (hereinafter “Kim”, US 2015/0078286).
Regarding claims 1, and 3, Haneji discloses a User Equipment (UE) (i.e., a UE 3 as shown in Fig. 6), and a communication method performed by a User Equipment (UE) comprising: 
transmission and/or reception circuitry configured to perform a procedure which is initiated by the UE (i.e., the UE 3 includes transceiver circuit 31 as shown in Fig. 3.  Also, the UE 3 initiates an Attach/RAU/TAU Request Message S603 as shown in Fig. 6); and 
a controller (i.e., CN 7 as shown in Fig. 6), 
wherein in the procedure, the transmission and/or reception circuitry is further configured to: 
transmit a REQUEST message to a control device (i.e., UE 3 transmits an Attach/RAU/TAU Request Message S603 to CN 7 as shown in Fig. 6); and 
receive an ACCEPT message from the control device (i.e., UE 3 receives the Attach/RAU/TAU Accept Message S605 and RRC Connection Reconfiguration S607 from CN 7 as shown in Fig. 7), 
the UE indicates that, based on the transmission of the REQUEST message, the UE supports to perform a first processing, and the UE requests to use the first processing (i.e., the UE 3 transmits the Attach/RAU/TAU Request Message S603 requesting the extended DRX mode as described in paragraph 0198), 

the controller is configured to interpret that performing for the first processing is accepted, based on the reception of the network capability information (paragraphs 0195-0201), 
the controller is capable of performing the first processing, after completion of the procedure (i.e., the CN 7 triggers the paging in S611 as shown in Fig. 6), 
the first processing is a processing that the UE transmits and/or receives user data via the control device by using a communication path for transmitting and/or receiving a control message. 
 Haneji, however, does not expressly disclose the transmission and/or reception circuitry is further configured to perform the first processing without establishing a radio bearer for transferring user data. 
In a similar endeavor, Kim discloses a method and apparatus for transmitting and receiving data using plurality of carriers in mobile communication system.  Kim also discloses the transmission and/or reception circuitry is further configured to perform the first processing without establishing a radio bearer for transferring user data (paragraphs 0095). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.


Regarding claims 2, and 4, Haneji and Kim disclose all limitations recited within claims as described above.  Kim also discloses wherein the transmission and/or reception circuitry is further configured to perform the first processing in an idle state (paragraph 0095). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/Wayne H Cai/Primary Examiner, Art Unit 2644